DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, “an electrical outlet” changes to “the electrical outlet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hayashigawa et al (USPN 2014/0035527).
	Regarding claim 1, Hayashigawa discloses an electrical apparatus (see figures 1) comprising: 
an input unit comprising an electrical plug (an electrical plug 110), wherein the input unit is pluggable into an electrical outlet (an outlet 113, see figures 16-17, and par. 0053) and conceals the electrical outlet (see figure 17a) when plugged therein; 
an output unit comprising at least one electrical receptacle (a receptacle 102), wherein the output unit and the input unit are not conjoined and the output unit can be located on a surface (such as a surface 105) when the input unit is plugged into an electrical outlet (113), and the output unit can be separated by a distance (by a cable 101) from the input unit; and 
an electrical interconnect (a cable 101) attached to both the input unit (110) and the output unit (102), wherein electrical power received by the electrical plug (110) can be available at the at least one electrical receptacle via an electrical circuit (such as a circuit of the plug 110, see figure 22, also par. 0055) comprising at least portions of the electrical plug, at least portions of the 
Regarding claim 2, Hayashigawa discloses further comprising a ground fault circuit interrupter (GFCI)  (see par. 0055, 0105, and figure 22) which resides in the electrical circuit and is configured to interrupt availability of electrical power at the at least one electrical receptacle upon a ground fault condition affecting an electrical current flowing into the electrical plug (see par. 0055, 0105), wherein a portion of the electrical circuit is between the electrical plug and the GCFI, and a portion of the electrical circuit (e.g. the circuit components of the GFI in figure 22) is between the GFCI and the at least one electrical receptacle (102), and includes the at least portions (conductors of the receptacle 102) of the at least one electrical receptacle, wherein electrical power available at the electrical plug is unavailable to the electrical circuit between the GFCI and the at least one electrical receptacle, and the at least portions of the at least one electrical receptacle, when the availability of electrical power is interrupted (e.g. see par. 0105).
Regarding claim 3, Hayashigawa discloses wherein the GFCI is comprised by the input unit (the plug 110, see figure 22), and can interrupt the availability of electrical power to the at least portions of the electrical interconnect (the cable 
Regarding claim 6, Hayashigawa discloses wherein the output unit (the receptacle 102) is configured to be attached to the surface (such as the surface 105, see figure 4).
3.	Claims 1, 6-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tsang et al (USPN 2021/0050695).
Regarding claim 1, Tsang discloses an electrical apparatus (see figures 1) comprising: 
an input unit comprising an electrical plug (an electrical plug 110), wherein the input unit is pluggable into an electrical outlet (an outlet 113, see figures 16-17, and par. 0053) and conceals the electrical outlet (see figure 17a) when plugged therein; 
an output unit comprising at least one electrical receptacle (a receptacle 102), wherein the output unit and the input unit are not conjoined and the output unit can be located on a surface (such as a surface 105) when the input unit is plugged into an electrical outlet (113), and the output unit can be separated by a distance (by a cable 101) from the input unit; and 

Regarding claims 6-7, Tsang discloses wherein the output unit (24) is configured to be attached to the surface (a wall surface, see figure 10), wherein the output unit is configured to be attached to the surface via a mounting plate (a docking plate 15, see par. 0097).
Regarding claim 8, Tsang discloses wherein the mounting plate (15) is attached to the surface and the output unit is removably attached to the mounting plate (see par. 0097).
Regarding claim 9, Tsang discloses wherein the output unit (24) and the mounting plate (15) are configured to be attached together and separated from each other without the use of a tool (by clip and unclip, see par. 0097).
Regarding claim 10, Tsang discloses wherein the output unit comprises at least one USB power port (46).

Regarding claim 13, Tsang discloses wherein the electrical interconnect is a modular electrical interconnect (22) and comprises at least one interconnect module (34) and a plurality of modular interconnections (30, 34, 37), wherein the modular interconnections can be disconnected and reconnected (e.g. see par. 0074-0075). 
Regarding claim 14, Tsang discloses wherein the modular interconnect comprises a straight interconnect module (34).
Regarding claim 15, Tsang discloses wherein the modular interconnect comprises an angled interconnect module (37).
Regarding claim 16, Tsang discloses wherein the modular interconnections can be disconnected and reconnected without the use of tools (see par. 0043).
4.	Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bonasia et al (USPN 2009/0212967).
Regarding claim 1, Bonasia discloses an electrical apparatus (see figures 2, 12) comprising: 

an output unit comprising at least one electrical receptacle (a receptacle 44), wherein the output unit and the input unit are not conjoined and the output unit can be located on a surface (such as a plug of  load side) when the input unit is plugged into an electrical outlet (the wall outlet), and the output unit can be separated by a distance (a distance in figure 2) from the input unit; and 
an electrical interconnect (a cable 28) attached to both the input unit (42) and the output unit (44), wherein electrical power received by the electrical plug (42) can be available at the at least one electrical receptacle (44) via an electrical circuit (power conductors) comprising at least portions of the electrical plug (see detailed in figure 12) , at least portions of the electrical interconnect and at least portions of the at least one electrical receptacle (e.g. see par. 0039).
Regarding claim 2, Bonasia discloses further comprising a ground fault circuit interrupter (GFCI)  (see par. 0065, and figure 12) which resides in the electrical circuit and is configured to interrupt availability of electrical power at the at least one electrical receptacle upon a ground fault condition affecting an electrical current flowing into the electrical plug (see par. 0073), wherein a 
Regarding 3, Bonasia discloses wherein the GFCI is comprised by the input unit (the plug 42, see par. 0065, figure 12), and can interrupt the availability of electrical power to the at least portions of the electrical interconnect (the cable 48) and the at least portions of the at least one electrical receptacle comprised by the electrical circuit (power conductors of the receptacle 44) (see par. 0037).
Regarding claim 4, Bonasia discloses wherein the input unit further comprises a GFCI test (42a) and a GFCI reset (42b) (see figure 2).
Regarding claim 5, Bonasia discloses wherein the input unit (the plug 42) comprises a visual indicator (a LED indicator), indicating a status of electrical .

Allowable Subject Matter
6.	Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claim 20 allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electrical apparatus comprising: the plurality modular interconnections comprise locks which lock an interconnect plug to an interconnect socket, wherein the locks are releasable by actuating a lock release and the interconnect plug can be disconnected from the interconnect socket when the lock release is actuated; and interconnect plugs comprise pins and interconnect sockets comprise shrouds having an interior for receiving an interconnect plug and pins of an interconnect plug, wherein pins of an interconnect plug cannot be electrically 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836